DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2,5-15 in the reply filed on 08/04/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 7785917).


 	With respect to claim 11, Park discloses structured to include a pixel region (B,Fig.8H),  and a pixel-array peripheral region (A,Fig.8H) outside the pixel region; an over-coating layer (303A,304,Fig.8H) disposed over the semiconductor substrate in the pixel region and the pixel-array peripheral region (Fig.8H); a lens layer (308,Fig.8G) disposed over the over-coating layer in the pixel region; and a lens capping layer (312,309,Fig.8H) disposed over the lens layer and the over- coating layer (Fig.8H), and structured to include regions extending inside the over-coating layer in the pixel-array peripheral region (Fig.8H). However, Park does not explicitly disclose a semiconductor substrate, which includes a plurality of unit pixels. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Park such that it would include a substrate, in order to be able to transport the device and manufacture it, and the plurality of pixels are formed in the pixel region in order to be directly process the light coming off the lens.

 	With respect to claim 12, Park discloses the lens capping layer is structured to include an edge region extending to a predetermined depth in the over-coating layer (Fig.8H).

	With respect to claim 15, Park discloses a material layer (103A,304,Fig.8H) disposed over the plurality of imaging pixels and extending to outside the imaging pixel array (Fig.8H);
a lens layer (308,Fig.8H) including a plurality of lenses disposed over the material layer and structured to converge light onto the plurality of imaging pixels (Fig.8H); and a lens capping layer (312,309,Fig.8H) including a first portion (in b region) and a second portion (in a region), the first portion being disposed over the lens layer (Fig.8H), the second portion extending from the first portion and being vertically elongated in the material layer formed outside the imaging pixel array (Fig.8H). However, Park does not explicitly disclose an imaging pixel array including a plurality of imaging pixels structured to convert optical images to electrical signals under lens layer and the material layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Park such that an imaging pixel array including a plurality of imaging pixels structured to convert optical images to electrical signals under lens layer and the material layer, in order to be able to directly process the picture from the light collected from the lens region.

Allowable Subject Matter
Claims 1,2, 5-10 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a semiconductor substrate structured to include a pixel region, which includes a plurality of unit pixels, and a pixel-array peripheral region located outside of and peripheral to the pixel region; a material layer disposed over the semiconductor substrate in the pixel region and the pixel-array peripheral region, and structured to include a first trench extending to a predetermined depth in the pixel- array peripheral region; a lens layer disposed over the material layer in the pixel region and structured as a lens for collecting incident light into a unit pixel in the pixel region; and a lens capping layer disposed over the lens layer and the material layer and structured to include an edge region formed to fill the first trench.

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895